REDMANN, Judge
(concurring).
The judgment appealed from awarded $1,200 monthly alimony pendente lite and obliged the husband to pay for “maintenance” of the house where the wife then resided, which was his separate property.
By the time of this appeal it is conceded the wife no longer resides in that house, and the husband does not allege any unusual item of maintenance he has paid for which he might seek credit in a final accounting. On that issue I believe the appeal has become moot.
On quantum, plaintiff objects that mineral income is not true income but a realization of capital. Nevertheless it was used for living purposes and set the wife’s accustomed style of living. And the husband’s “income” is a factor only in permanent alimony, LSA-C.C. art. 160; his “means” is the factor in alimony pendente lite, art. 148.
On the question of injunction against annoying one another, there is no evidence whatsoever in the record. I am confident *272that no such injunction would have been issued by the trial judge unless, as the wife’s counsel insists, it was done with the consent of the parties. In any case, the husband in brief observes he is really not concerned with this aspect of the judgment appealed from.